Citation Nr: 1615150	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 25, 2014, and in excess of 50 percent beginning October 1, 2014.

2.  Entitlement to a disability rating in excess of 10 percent for hepatitis C.  

3  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	David Russotto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to September 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a May 2011 rating decision, the RO denied claims for a disability rating in excess of 30 percent for PTSD and in excess of 10 percent for hepatitis C.  In a January 2015 rating decision, the RO assigned a temporary total disability rating, effective June 25, 2015, based on hospitalization in excess of 21 days and treatment requiring convalescence for PTSD, and awarded a 50 percent rating for PTSD, effective October 1, 2014.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because a higher schedular rating is available for both periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal."). 

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a hearing at the VA central office in Washington, DC.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran submitted medical evidence accompanied by a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.709 (2015).


FINDINGS OF FACT

1.  For the period October 8, 2010 to September 9, 2011, the Veteran's PTSD was 
manifested by symptoms no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, hypervigilance, social isolation, suspiciousness, fleeting suicidal thoughts, chronic sleep impairment, anger and irritability, mild memory loss and exaggerated startle response.  

2.  For the period beginning September 10, 2011, the Veteran's PTSD has been manifested by symptoms no greater than occupational and social impairment with deficiencies in most areas due to the symptoms listed above, plus symptoms no greater than suicidal ideation, homicidal ideation, anger and impaired impulse control, occasional neglect of personal appearance, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.

3.  Throughout the period on appeal, the Veteran's hepatitis C has been manifested by symptoms no greater than daily fatigue and malaise, arthralgia, anorexia and right upper quadrant pain, but without a requirement for continuous medication, incapacitating episodes, weight loss and hepatomegaly.

4.  The Veteran's service-connected disabilities meet the percentage requirements for assignment of a schedular TDIU rating.

5.  Affording him the benefit of the doubt, effective January 1, 2014, the Veteran has been unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period October 8, 2010 to September 9, 2011, the criteria for a disability rating of 50 percent, and no more, for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period beginning September 10, 2011, the criteria for a disability rating of 70 percent, and no more, for PTSD have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a disability rating in excess of 10 percent for hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7354 (2015).

4.  Effective January 1, 2014, the criteria for TDIU were approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a disability rating in excess of 30 percent for PTSD prior to June 25, 2014, and in excess of 50 percent beginning October 1, 2014.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  During the appeal period, a new version of the DSM was promulgated , the DSM-5. In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM- IV/5.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

VA treatment reports beginning in October 2009 (the start of the appeal period) show that the Veteran was participating in PTSD group and private psychotherapy.  Records from October 2009 through 2010 show that he reported issues with anxiety, depression, anger and chronic sleep impairment.  Depression often caused him to miss work.  Mental status examinations generally showed normal findings, including being fully oriented in all spheres and denial of suicidal ideation.  No abnormalities in speech, behavior or thought processes were noted.  His GAF scores were primarily in the mid 60's.  Beginning in September 2010, he also reported marital problems, hypervigilance and feelings of anger and hostility toward coworkers.

During a VA PTSD examination in December 2010, he reported irritability and angry outbursts, suspiciousness, isolation, depressed mood, fleeting suicidal thoughts, hypervigilance, exaggerated startle response and sleep problems.  He exhibited normal behavior, full orientation in all spheres, no memory problems, and was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  There was no evidence of obsessional rituals which interfere with routine activities, spatial disorientation, neglect of personal appearance and hygiene or intermittent illogical, obscure, or irrelevant speech or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  His assigned GAF score was 56, suggestive of moderate symptoms or moderate difficulty in social or occupational functioning.

VA outpatient mental health treatment reports through May 2011 show a continuation of the same general symptomatology previously exhibited, including denial of suicidal and homicidal ideation. GAF scores ranged from 65 to 68.  

On September 10, 2011, the Veteran went to the VA Medical Center (VAMC) emergency department with reports of severe depression.  He was admitted to the facility and hospitalized for six days, during which time, he exhibited a depressed mood with fair insight and judgment.  He denied suicidal or homicidal ideation and was negative for obsessional rituals, near-continuous depression affecting the ability to function independently, intermittently illogical, obscure or irrelevant speech or spatial disorientation.  His assigned GAF score was 55.

In April 2012, the Veteran again was admitted to the VAMC, where he was hospitalized for six days for increased anger, including homicidal ideation towards a neighbor, nightmares, hypervigilance and chronic sleep impairment.  His admitting GAF score was 45.  He denied audiovisual hallucinations, obsessive or compulsive behavior, generalized anxiety disorder, attention deficit disorder or a personality disorder.  At discharge, his GAF score was 65.  

During VA outpatient treatment in February 2013, he endorsed irritability with angry outbursts, hypervigilance, depressed mood, frequent suicidal ideation and homicidal ideation, poor self-care, nightmares, social withdrawal and avoidance.  With the exception of poor self-care, these symptoms generally continued through 2013.

The Veteran was again hospitalized in January 2014 for nine days.  In addition to depression, chronic anger and suicidal ideation, he reported that he had violent fantasies about stabbing his coworkers, but said he did not actually want to kill anyone.  Although he also reported hearing a "voice" urging him to kill himself, this was his only report of audiovisual hallucinations during the entirety of the appeal period.  

During a VA PTSD examination in December 2014, he was found to have anxiety, suspiciousness, chronic sleep impairment, flattened affect, impaired judgment and impaired impulse control.  He reported daily intrusive thoughts that increased his anger.  He was appropriately groomed and dressed, cooperative, fully oriented in all spheres, speech was coherent and relevant, had a goal-directed thought process and fair memory, fair insight and judgment, and good abstract thinking.  He denied hallucinations and reported that he was not suicidal.  The examiner opined that his prognosis was guarded and his impairment was moderate to severe.

Based on a review of the lay and medical evidence, and affording the Veteran the benefit of the doubt, the Board finds that, for the period October 8, 2010 to September 9, 2011, the Veteran's symptomatology from his service-connected PTSD more closely approximated that of a 50 percent disability rating under 4.130, DC 9411.  The lay and medical evidence, however, failed to demonstrate a disability picture manifested by symptoms suggestive of a 70 percent rating, such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

For the period beginning September 10, 2011, however, the Board finds that the Veteran's PTSD symptoms have more closely approximated that of a 70 percent disability rating under 4.130, DC 9411.  He never displayed such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.  Moreover, a higher 100 percent disability rating is inapplicable, as he was never found to manifest such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As noted above, although he reported hearing a "voice" during his hospitalization in January 2014, he never again reported such symptoms.

In addition to the medical evidence discussed above, the Board has considered two letters from Dr. J.B., the director of the PTSD program at the VAMC in Richmond, Virginia, who commented on the Veteran's treatment and the severity of his symptoms.  Significantly, in an October 2014 letter (and repeated in a revised letter dated in January 2015), Dr. B. said that the Veteran had "chronic and persistent symptoms of PTSD and depression ... [and] has been experiencing these symptoms and level of severity since at least October 2010...."  In a January 2015 letter, the Veteran's attorney averred, based on this letter, that a 70 percent disability rating is warranted effective October 8, 2010, the date of the Veteran's claim for an increased disability rating.  

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, his attorney's contention that a  70 percent disability is warranted for the Veteran's PTSD from the date of his claim, the contemporaneous clinical records fail to support this assertion, as they demonstrate that the Veteran did not approximate the symptomatology necessary for a 70 percent disability rating prior to September 10, 2011.  As such, Dr. B's opinion (as well as the attorney's allegation) is not probative.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first, nor second Thun element is satisfied here.  The Veteran's PTSD is manifested by the symptoms discussed above.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  

Moreover, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected PTSD have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Moreover, although the evidence strongly suggests that he retired as a result of his PTSD symptoms, his award of TDIU, being granted by this decision, fully compensates him for this disability.  Accordingly the Board finds that, for the entirety of the period on appeal, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) were not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Entitlement to a disability rating in excess of 10 percent for hepatitis C.

The Veteran's hepatitis C is evaluated under 38 C.F.R. § 4.114, DC 7354, hepatitis C (or non-A, non-B hepatitis).  

Under DC 7354, a 0 percent rating is assigned for nonsymptomatic hepatitis C.  

A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  

A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.
  
A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

38 C.F.R. § 4.114, DC 7354.

In January 2011, the Veteran was afforded a VA/QTC examination.  He reported daily fatigue and malaise with arthralgia, gastrointestinal disturbances and loss of appetite.  The disorder did not affect his weight.  He denied nausea or vomiting.  He said the symptoms occurred daily, but were not intolerable and did not cause incapacitation.  He did not have dietary restrictions for hepatitis C (dietary restrictions were required for his non-service-connected diabetes mellitus, type II) and was not required to take continuous medication to treat the condition.  The findings on examination were upper right quadrant tenderness to palpation without malaise.  The examiner opined that the subjective symptoms were easy fatigue, gastrointestinal disturbance, ache/abdominal pain and loss of appetite, while the objective symptoms were abdominal tenderness, and abnormal complete blood count, liver functioning test and hepatitis panel.  He also opined that the disorder had no impact on the Veteran's activities of daily living or occupation.

VA treatment reports throughout the rest of the appeal period show that the Veteran received periodic check-ups for his liver functioning, but there were no complaints or findings of any symptomatology greater than that shown during the January 2011 examination.  Moreover, although treatment records dated July 2011 through January 2012 show that the Veteran was taking prochlorperazine maleate for nausea, the medication was to be taken as needed, not on a continuous basis.  Further, the treatment reports fail to indicate whether this medication was for hepatitis C or his non-service-connected cirrhosis of the liver, for which he was also receiving treatment.  Subsequent treatment reports of record show that he repeatedly denied nausea, including during his February 2016 hearing before the Board, where is characterized his disorder as "mild."

Based on the evidence of record, a disability rating in excess of 10 percent for hepatitis C under 38 C.F.R. § 4.114, DC 7354 is not warranted at any time during the period on appeal.  As noted above, although the Veteran's treatment records show that he was prescribed a medication for nausea on an "as needed" basis, there is no evidence that the medicine was prescribed to treat his hepatitis C or that it was required on a continuous basis.  Hepatitis did not result in dietary restrictions or any incapacitating episodes.  As such, a higher disability rating of 20 percent is not warranted.  

The Board has considered whether other diagnostic codes are applicable to the Veteran's hepatitis C.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there are no other relevant diagnostic codes that would apply to his disorder.

The Board has also considered whether the Veteran is entitled to "staged" ratings for his service-connected disability.  Fenderson v. West, supra.  However, based upon the record, at no time during the appeal period has the disability on appeal been more disabling than the current rating contemplates.

In evaluating the Veteran's claim, the Board has also considered whether he is entitled to a greater level of compensation on an extra-schedular basis during any portion of the period on appeal.  See Fisher v. Principi, Thun v. Peake, supra.
The diagnostic codes used herein to evaluate the disability at issue consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, supra; Shipwash v. Brown, supra.

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities, standing alone, are so severe as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  

Marginal employment is not considered substantially-gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a). Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet.App.  326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, as a result of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet.App.  361, 363 (1993).  

The Veteran contends that he is unable to obtain and maintain employment as a result of his service-connected PTSD.  Prior to September 10, 2011, there was not at least one disability rated at 40 percent or more, and sufficient additional disability to bring his combined disability rating to 70 percent or more.  However, because this decision is granting a disability rating of 70 percent for PTSD, effective September 10, 2011, his combined disability evaluation reached 70 percent. 

Service connection is in effect for PTSD, rated at 50 percent from October 8, 2010, and 70 percent from September 10, 2011; hepatitis C, rated as 10 percent from November 9, 2005; pseudofolliculitis barbae, rated as 10 percent from July 6, 2009; residuals, burns to hands, rated as noncompensable from November 9, 2005; and residual scar, status post knife wound, noncompensable from November 9, 2005.  Thus, pursuant to the VA Combined Ratings Table, from September 10, 2011, the Veteran has had a combined disability evaluation of 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.25.  Therefore, his service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Although his combined service-connected disabilities meet the standards for TDIU, as previously stated, in order to qualify for TDIU, there must be a finding that he is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

On his application for TDIU, the Veteran said that he last worked on January 16, 2014, when he retired from his job as a laundry worker at the Richmond VAMC, where he had worked since 2009.  However, during his Board hearing, he said that he last worked in 2013 and did not work at all in 2014.  In a letter dated March 26, 2014, the Office of Personnel Management wrote that it deemed him medically-retired due to PTSD and major depression; an effective date, however, was not provided.  During his Board hearing, the Veteran said that prior to his VAMC job, he worked for a roofing company; he added that, since he was discharged from active duty service in September 1985, he had had at least 29 different jobs.  His application for TDIU shows that he had one year of college.  The claims folder also contains several statements from the Veteran's treating physicians and medical providers concerning his inability to work due to PTSD.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. The Board is of the opinion that this point has been attained.  As the most probative evidence of record (including the Veteran's written statements and testimony) shows that he did not work after 2013, a total rating will be granted, effective January 1, 2014, his date of unemployability for VA benefits purposes.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 
5 Vet.App. 413 (1993). 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. For the claims for increased disability ratings for PTSD and hepatitis C, VA satisfied the notification requirements of the VCAA by means of a letter dated in October 2010, which informed the Veteran of the types of evidence needed in order to substantiate his claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that demonstrated an increase in severity of the claims.  For the claim of entitlement to TDIU, a letter dated in January 2015 informed him that, in order to establish a claim for TDIU, he must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to get or keep substantially gainful employment.

VA's duty to assist has been satisfied.  The record contains the Veteran's VA and private treatment records for PTSD and hepatitis C for the period on appeal, as well as employment records, treatment reports from the Social Security Administration, showing an award of disability benefits for anxiety and affective/mood disorders, VA/QTC PTSD examination reports dated in December 2010 and January 2015, and a hepatitis C examination report dated in January 2011.  The file also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

Review of the examination reports shows that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive evaluations, and provided the diagnostic criteria necessary to evaluate the severity of the disabilities.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

For the period October 8, 2010 to September 9, 2011, a disability rating of 50 percent, and no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

For the period beginning September 10, 2011, a disability rating of 70 percent, and no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 10 percent for hepatitis C is denied.

Effective January 1, 2014, TDIU is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


